                        IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF DELAWARE

COUPER SMITH-HAGANS,

      Petitioner,                       : Civil Action No. 21-054-C FC
                                        : The Family Court of the State of Delaware
             v.                         : in and fo r New Castle Cou nty
                                        : File No. CN20-02933
YASMINTHERESA GARSIYYA-BEY,             : Petition/Case Nos. 20-13401 and 20-13677

      Respondent.




Marta Marie Dybowski , Nordheimer Law, Wilmington , Delaware . Cou nsel for Petitioner.

Yasmintheresa Garsiyya-Bey , Wilmington , Delaware . Prose Respon dent.




                                 MEMORANDUM OPINION




                                                                                   \




June 21 , 2021
Wilmington , Delaware
C~ L ~ , ~S. ;;?strict Judge :

       Respondent Yasm intheresa Garisyya-Bey fil ed a notice of rem oval on January

20 , 2021 , of Hagans v. Garsiyya-Bey, Case No. CN20-02933 (Del. Family Ct.). (D.I. 1)

Respondent appea rs pro se . Pending is Petitioner's motion to remand to State Court.

(D .I. 4) For the reasons discussed below, the Court wil l grant the motion and remand

the matter to the Family Court of the State of Delaware in and for New Castle County .

I.     FACTUAL AND PROC EDURAL BACKGROUND

       This case involves a paternity determination and a petition for cu stody.

Respondent removed th is matter from the Delaware Family Court on Jan uary 20, 2021 .

(D. I. 1) The civi l cover sheet does not provide a basis for jurisdiction and describes the

cause of action as a notice of removal pursuant to 28 U.S.C. § 1441 . (D . I. 1-3). The

notice of removal states that the State of Delaware "is proceeding with lack of persona

jurisdiction in order to take full control of [Respondent's] parental rights. " (D .I. 1 at 1)

Exhibits and filings attached to the notice of removal include: (1) a petition for paternity

adjudication ; (2) a notice of genetic test res ults for custody/paternity petiti on ; (3) a

petition for custody; and (4) a letter decision and order of the Family Court of the State

of Delaware rega rding a petition for custody and confirming a case management

teleconference scheduled for Feb rua ry 18, 2021 ; and (5) Respondent's affidavit. (D.I.

1-1)

       The notice of re moval states that the minor child was not born in the State of

Delaware and does not hold a Delaware birth certificate and , therefore, Respondent is

not subject to contracts and regu lations issued by the State of Delaware. Respondent,

who resides in Delaware , notes that the Petitioner resides in California and she states
                                                    1
that she has the right to regulate her child 's affairs without intervention from any state.

According to the motion to remand, at all times during the Delaware proceedings

Petitioner res ided in the State of California and the minor child and Respondent resid ed

and continue to reside in the State of Delaware . (D.I. 4 at 1-2) On Dece mber 1, 2020,

the Family Court entered an order that Petitioner is the biological fath er of the minor

ch ild . (Id. at 2) Respondent removed the matter approximately one month later.

II.    DISCUSSION

       Respo ndent filed her notice of removal on January 20 , 2021 , purs uant to 28

U.S.C. § 144 1. Respondent identifies as a Moorish American . (0 .1. 1) Petitioner seeks

remand on the grounds that this Court does not have subject matter to hear this case

because matters of children and custody are reserved to the Delaware Family Court by

the General Assembly , see 10 Del. C. § 921-931 , and Respondent's rem edy is to file a

motion in state court , not in federal court. In addition , Petitioner conte nds that

Respondent's mention of the Religious Freedom and Restoration Act , 42 U.S.C . §

2000bb , misapprehends the statute , must be dismissed as meritless and , assuming th at

RFRA vests this Court with subject matter jurisdiction over a state custod y issue ,

Respo ndent's issue is with the State of Delaware , making RFRA inap plicable .

Respo ndent did not respond to the motion to remand .1




       1Jaleel-Hu  El , a non-party , and consul general and sharif of the Office of the Al
Moroccan Empire Consulate in New Jersey has filed several docume nts . (See 0 .1. 3, 6,
7) The re is no indication that Jaleel-Hu El is an attorney. Nor has he moved to
intervene in this matter.
                                                  2
       The removal statute is strictly construed , requiring remand to state court if any

doubt exists over whether removal was proper. Shamrock Oil & Gas Corp. v. Sheets,

313 U.S. 100, 104 (1941) . A court will remand a removed case "if at any time before

final judgment it appears that the district court lacks subject matter jurisdiction ." 28

U.S.C. § 1447(c). The party seeking removal bears the burden to establi sh federal

jurisdiction . Steel Valley Auth. v. Union Switch & Signal Div. Am. Standard, Inc., 809

F.2d 1006, 1010 (3d Cir. 1987); Zaren v. Genesis Energy, L.P., 195 F. Supp. 2d 598 ,

602 (D . Del. 2002). In determining whether remand based upon improper removal is

appropriate , the court "must focus on the plaintiff's complaint at the tim e the petition for

removal was filed ," and assume all factual allegations therein are true . Steel Valley

Auth. , 809 F.2d at 1010.

       Here , Respondent, does not explicitly allege a basis for federal subject matter

jurisdiction. Two possible bases for this Court to assert jurisdiction are federal question

jurisdiction , pursuant to 28 U.S.C . § 1331 , and diversity jurisdiction , pursuant to 28

U.S.C. § 1332.

       With respect to federal question jurisdiction, Respondent did not meet her burden

to show that any claims arise under federal law. Her affidavit states th at "all Moorish

Americans have the religious right to refuse any and all documentations that identify a

substantial burden on her religious exercise " and that "RFRA requires the federal

government to establish that denial of an accommodation or exemption to that adherent

is the least restrictive means of achieving a compelling governmental interest. " (D.I. 1-

2 at 1) Respondent's invocation of RFRA does not, however, provide th is Court with

jurisdiction . RFRA applies to the federal government, and Respondent does not allege
                                                   3
any federal govern ment action . See Mack v. Warden Loretto FCI , 83 9 F.3d 286 (3d Cir.

2016) ; Tanvir v. Tanz in , 894 F.3d 449 (2d Cir. 2018) . Respondent makes passing

mention of the First, Fourth and Fifth Amendments to the United States Con stituti on but

does not indicate how any of these amendments vest this court with jurisdiction.

            The only other basis for jurisdiction is diversity of citizenship under 28 U.S.C. §

1332. The underlying state court civil action involves child custody . It is well

established that fede ral co urts lack jurisdiction over "[t]he whole subject of the domestic

relations of husband and wife , [and] parent and child. " Ankenbrandt v. Richards, 504

U.S. 689 , 703 (1992) (quoting In re Burrus , 136 U.S. 586 , 593-94 (18 90) (first alteration

in original)) ; see also 28 U.S.C. § 1331 (giving district courts original juri sdiction over

"civil actions arising under the Constitution , laws , or treaties of the United States"). The

domestic relations exception is "an exception to federal diversity jurisdiction," and it

"encompasses ... cases involving the issuance of a divorce , alimony , or child custody

decree." Matusow v. Trans-County Title Agency, LLC., 545 F.3d 241 , 24 5 (3d Cir.

2008) (emphasis add ed and quotation marks omitted). Upon review of the submissions

to the Court, it is clear that Respondent seeks to have this Court interve ne in

a custody dispute involving a minor chil d. Thus , diversity jurisdiction is barred by

the domestic rel atio ns exception .

            Respondent did not meet her burden to establish federal jurisd iction. Therefore ,

Petitioner's motion to remand will be gra nted .

Ill.        CONCLUSION

            For the reaso ns discussed above , Petitioner's motion for reman d w ill be granted .

(0 .1. 4)
                                                      4
The Court will issue an Order consistent with this Memorandu m Opinion .




                                       5
